Title: To Benjamin Franklin from ――― Laistre, 29 July 1777: résumé
From: Laistre, ——
To: Franklin, Benjamin


<Paris, July 29, 1777, in French: Mr. Deane, I have heard, is making purchases for the former British colonies, and I have just offered him the iron kitchenware, tinned inside and out, that the French colonies import in vast quantities. I make you the same offer, with the intent of doing good to your compatriots and promoting the welfare of humanity; for every one knows the danger of copper.>
